DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species A (Figs. 1-4 and 17) and Subspecies iii (Figs. 15-17) in the reply filed on 5/5/2022 is acknowledged.  
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Although the election is stated to be with traverse (page 9, line 10), the election is treated as an election without traverse because supposed errors in the election requirement are not distinctly and specifically pointed out.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON LEE
Claim(s) 1-9, 13-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Published Application 2017/0340032 to Lee.
Regarding claim 1, Lee discloses a pack, comprising: a main pack (11) having a face (interior face of 11 facing 12); a distal pack (12) separable from the main pack and having another face (interior face of 12 facing 11); and a garment (raincoat 13); and wherein the garment is configured to fully or partially physically conjoin the main pack and the distal pack (para. 0040), wherein the main pack and the distal pack are configured to conceal the garment between the faces (Fig. 1A), and wherein, upon separation of the distal pack and the main pack, the garment may be configured to cover over portions of the main pack and the distal pack (Fig. 2 – the raincoat 13 is capable of covering portions of the main and distal pack).
Regarding claim 2, Lee discloses wherein fasteners (zipper teeth – Fig. 1A) are configured to secure the main pack and distal pack.
Regarding claim 3, Lee discloses wherein the distal pack is configured to be conjoined to the main pack by a harness (Fig. 1A – harness 15 connects the packs).
Regarding claim 4, Lee discloses wherein the harness is configured to be folded and concealed between the main pack and distal pack (strap 15 (between the attachment rings) is capable of being folded, placed between the packs, and the packs held closed (with a user’s hands, for example) to conceal it).
Regarding claim 5, Lee discloses wherein upon separation of the main-pack and the distal pack, the harness is configured to allow the main pack to rest on a user's back and the distal pack to rest upon the user's front (with the packs separated (Figs. 1B-2), the strap 15 can be looped around the user’s neck and the packs hung over the user’s shoulder with the main pack on the back side and the distal pack on the front side).
Regarding claim 6, Lee discloses wherein pulling straps connected to the fasteners are configured to allow the harness to unfold (a user can pull the small straps connecting the packs and the d-rings (Fig. 1A) to separate the packs and allow the harness to unfold as claimed; the straps are connected to the fasteners through the packs).
Regarding claim 7, Lee discloses wherein upon separation of the main pack and the distal pack, the distal pack is configured for motion over a user's head, to allow the distal pack to rest on the user's front with the face of the distal pack facing away from the user (after separating the packs, the distal pack can be moved over the user’s head and positioned on the front of the user with the face of the distal pack facing away from the user as claimed).
Regarding claim 8, Lee discloses wherein separation of the main pack and the distal pack allows the garment to deploy with the distal pack to cover over the portions of the main pack and the distal pack (as the packs are separated, the raincoat 13 drops out of the packs and is capable of covering a portion of the main and distal packs as claimed).
Regarding claim 9, Lee discloses wherein the garment comprises a poncho (raincoat 13).
Regarding claim 13, Lee discloses a shoulder strap system or apparatus (15) configured to attach the main pack and the distal pack (Fig. 1A).
Regarding claim 14, Lee discloses wherein other straps (21, 22) are configured to lay over and attach to the shoulder strap system or apparatus (the straps are capable of laying over and attaching to strap 15 by any known means, including tying, clamping, pinning, etc.).
Regarding claim 17, Lee discloses a pack, comprising: a main pack (11); a distal pack (12) configured to be separable from the main pack; and in a first configuration, a garment (13) may be folded and configured to attach to and between the main pack and the distal pack (Fig. 1A): and wherein; in a second configuration upon deployment of the distal pack from the main pack, the garment may be unfolded and configured to cover over portions of the main pack and the distal pack (Fig. 2 – the raincoat 13 is capable of covering portions of the main and distal pack).
Regarding claim 18, Lee discloses wherein upon separation and deployment of the distal pack from the main pack, the distal pack may be configured to rest on a user's front and the main pack may be configured to rest on the user's back under the garment (after separation, the distal pack can rest on the front of the user and the main pack can rest on the user’s back (i.e. over the user’s shoulder) and the raincoat 13 may be over the packs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of KR 20160066191 to Woo.
Regarding claim 11, Lee fails to disclose a detachable garment.  However, Woo discloses a backpack with a cover (130) wherein the cover is detachable from the backpack (via buttons 133).  It would have been obvious to one of ordinary skill to have made the garment detachable from the main pack and the distal pack in the combination to allow for cleaning and/or replacement as necessary.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 12, Lee discloses wherein the main pack comprises pockets (14).  Lee fails to disclose the distal pack comprising pockets.  However, it would have been obvious to one of ordinary skill to have included pockets in the distal pack (similar to Lee’s pockets (14)) because it would increase the carrying capacity of the pack and because the modification only involves a mere duplication of known elements having only predictable results.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent 8,418,899 to Stamps.
Regarding claim 14, although Lee discloses the claimed subject matter (see rejection of claim 14 above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Stamps discloses a strap carrier wherein a strap (strap connecting buckle 70 to the shoulder strap) is configured to lay over and attach to the shoulder strap system or apparatus (Fig. 1).  It would have been obvious to one of ordinary skill to have included a strap and buckle on the strap (15 – Lee) in the combination to increase the carrying capacity of the shoulder strap.  Further, including more than one strap on the shoulder strap would have been obvious to only of ordinary skill because it would increase the carrying capacity of the shoulder strap and because the modification only involves a mere duplication of known elements having only predictable results.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Published Application 2005/0205620 to Yagisawa.  
Regarding claim 15, Lee fails to disclose a Y-harness.  However, Yagisawa discloses a shoulder strap including a Y-harness (Figs. 5, 8-10).  It would have been obvious to one of ordinary skill to have included a Y-harness in the shoulder strap in the combination to allow for stably hanging the shoulder belt on the user’s shoulder when in a cross-body carrying mode (see Yagisawa Fig. 5), as taught by Yagisawa (para. 0007) while also allowing for a single shoulder strap configuration when the pack is hanging vertically on one side of the user (Yagisawa Fig. 1).
Regarding claim 16, the combination from claim 15 fails to disclose length adjustment buckles.  However, Yagisawa discloses using two length adjustment buckles (8a – Fig. 4) to adjust a strap length.  It would have been obvious to one of ordinary skill to have used length adjustment buckles in the shoulder strap in the combination because it would allow the user to adjust the size of the strap.  

REJECTION BASED ON JAMES
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Published Application 2019/0365086 to James.
Regarding claim 1, James discloses a pack, comprising: a main pack (Annotated Fig. 2 below) having a face (interior face of main pack facing the user); a distal pack (Annotated Fig. 2 below) separable from the main pack and having another face (interior face of distal pack facing the user); and a garment (128); and wherein the garment is configured to fully or partially physically conjoin the main pack and the distal pack (para. 0031; Fig. 2), wherein the main pack and the distal pack are configured to conceal the garment between the faces (Figs. 4-5), and wherein, upon separation of the distal pack and the main pack, the garment may be configured to cover over portions of the main pack and the distal pack (Fig. 2 – the raincoat 128 is capable of covering portions of the main and distal pack as claimed).

    PNG
    media_image1.png
    734
    452
    media_image1.png
    Greyscale

James Annotated Fig. 2
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of US Patent 9,351,557 to Inouye.  
Regarding claim 10, James fails to disclose a vest.  However, Inouye discloses a backpack that includes a vest (Fig. 1).  It would have been obvious to one of ordinary skill to have included a vest to support the backpack on the user because doing so only involves a simple substitution of one known, equivalent support element (vest) for another (straps) to obtain predictable results.  Further, using a vest would spread the forces over a larger area of the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734